DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 2 and the embodiment according to paragraph [0070] in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “wherein the projection includes a water-repellent surface directed to the ejecting direction…” However, it does not appear from figure 4 of the elected embodiment that there is any water-repellant film on projection 391 facing downward, as appears to be claimed. Further, paragraph [0060], .
Because claim 7 depends from claim 6, it is also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 16, 18 are 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2015/0202875) in view of Masuda et al. (2016/0185110).

Regarding claim 1, Watanabe teaches a liquid ejecting head comprising: 
a first nozzles (fig. 4, items 27) configured to eject a liquid in an ejecting direction (fig. 4 rightward on page); 
a first nozzle forming surface (fig. 4, item 22a) in which openings of the first nozzles are formed; 

a first film member having water repellency on a surface directed to the ejecting direction ([0046]) in such a way as to expose the first nozzle forming surface in the ejecting direction (see fig. 4). 
Watanabe does not teach does wherein the first film member is detachably provided to the first surface. Masuda teaches this (Masuda, see fig. 2, [0017], [0257], Note water-repellent film 201 that can be peeled off and thus is detachable). It would have been obvious to one of ordinary skill in the art at the time of invention to make the water-repellent film disclosed by Watanabe detachable, as disclosed by Masuda, because doing so would amount to combining prior art teachings according to known methods to yield predictable results. In other words, while Masuda explicitly mentions that such a film can be peeled off, not all prior art makes such mention even though most of such films are peelable. 

Regarding claim 3, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 1, wherein the first surface surrounds the first nozzle forming surface when viewed in the opposite direction to the ejecting direction, and the first film member is provided to the first surface and includes an opening that exposes the first nozzle forming surface in the ejecting direction (Watanabe, see fig. 4, Note that upon combination, the limitation would be met).



Regarding claim 9, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 1, further comprising: a second nozzles configured to eject a liquid in the ejecting direction; a second nozzle forming surface in which openings of the second nozzles are formed; a second surface being adjacent to the second nozzle forming surface when viewed in the opposite direction to the ejecting direction and provided in the ejecting direction relative to the second nozzle forming surface; and a second film member having water repellency on a surface directed to the ejecting direction, the second film member being detachably provided to the second surface in such a way as to expose the second nozzle forming surface in the ejecting direction (Watanabe, see figs. 3, 4, Note that each head 16 meets the limitation).

Regarding claim 10, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 9, wherein the first nozzles eject a first liquid, and the second nozzles eject a second liquid (Watanabe, see fig. 3, Note that each head 16 ejects a different color of ink).

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Masuda as applied to claim 1 above, and further in view of Sim et al. (7,841,698).

Regarding claim 2, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 1. Watanabe in view of Masuda does not teach wherein the first surface is hydrophilic. Sim teaches a first surface that is hydrophilic that has a water-. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Masuda as applied to claim 1 above, and further in view of Okushima et al. (2018/0304630).

 	Regarding claim 5, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 1. Watanabe in view of Masuda does not teach a projection being adjacent to the first surface when view in the opposite direction to the ejecting direction and projecting in the ejecting direction, wherein the first film member comes into contact with at least part of the projection. Okushima teaches a projection on an end of a printhead (Okushima, fig. 8, Note projections on ends of head 50). It would have been obvious to one of ordinary skill in the art at the time of invention to add the projections disclosed by Okushima to the head disclosed by Watanabe in view of Masuda because doing so would allow for a protective element on the edges of the printhead while the nozzle surface and more sensitive components were nested within  the projection. Further, according to MPEP 2144.04, a change in shape is not patentable if it would have been obvious to one of skill in the art. Here, there are any number of shapes a printhead could take, and thus to simply have projecting portions on the bottom-facing portion of a head is not patentable.   	Regarding claim 6, Watanabe in view of Masuda and Okushima teaches the liquid ejecting head according to claim 5, wherein the projection includes a water-repellent surface directed to the ejecting direction, and a surface of the first film member is provided in the ejecting direction relative to the water-repellent surface (see 112 rejection).



 	Regarding claim 11, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 10. Watanabe in view of Masuda does not teach wherein an average grain size of particles contained in the first liquid is larger than an average grain size of particles contained in the second liquid. Nakano teaches this (Nakano, [0077], [0081], Note that white ink with titanium oxide grain particles has particles that are larger than carbon black pigment with carbon black with particles smaller than white titanium oxide). It would have been obvious to one of ordinary skill in the art at the time of invention to use the white and black inks disclosed by Nakano, in the device disclosed by Watanabe in view of Masuda because doing so would amount to combining prior art elements according to known methods to obtain predictable results.  	Regarding claim 12, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 10. Watanabe does not teach wherein Mohs hardness of particles contained in the first liquid is higher than Mohs hardness of particles contained 
 	Regarding claim 13, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 10. Watanabe in view of Masuda does not teach wherein the first liquid is a white ink, and the second liquid is an ink different from the white ink. Nakano teaches this (Nakano, [0077], [0081]). It would have been obvious to one of ordinary skill in the art at the time of invention to use the white and black inks disclosed by Nakano, in the device disclosed by Watanabe in view of Masuda because doing so would amount to combining prior art elements according to known methods to obtain predictable results. 
 	Regarding claim 14, Watanabe in view of Masuda teaches the liquid ejecting head according to claim 10. Watanabe in view of Masuda does not teach wherein the first liquid contains an inorganic pigment, and the second liquid does not contain an inorganic pigment. Nakano teaches this (Nakano, [0077], [0081]). It would have been obvious to one of ordinary skill in the art at the time of invention to use the white and black inks disclosed by Nakano, in the device disclosed by Watanabe in view of Masuda because doing so would amount to combining prior art elements according to known 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853